Citation Nr: 0826628	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-37 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an annual clothing allowance.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to June 
1967.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal of a decision in August 2006, 
of the Department of Veterans Affairs (VA) Medical Center in 
Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A..   

The veteran is claiming entitlement to an annual clothing 
allowance for incontinence pads he wears due to residuals of 
prostate cancer.  The veteran maintains that, as a result of 
his prostatectomy, he has to wear two to three pads a day; he 
states that these pads work well and allow him to live a 
somewhat normal life.  Nonetheless, the veteran indicates 
that the pads are not full proof; he has problems with 
leakage at least three or four times a week that soil his 
undergarments.  The veteran states that the odor and stain 
buildup result in irreparable damage to his garments.  

Veterans, who because of service-connected disability, wear 
or use a prosthetic or orthopedic appliance (including a 
wheelchair) which tends to wear out or tear clothing, and 
veterans, who because of a service-connected skin condition 
use a medication that causes irreparable damage to other 
garments, are eligible for payments of an annual clothing 
allowance.  See 38 C.F.R. § 3.810 (2007).  

In August 2006, the Prosthetics Service of the VA Pittsburgh 
Healthcare System denied the veteran's application for a 
clothing allowance, based in part on a review of his medical 
records from the prosthetic clinic of the VA Pittsburgh 
Healthcare System, which are not in the file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the records from the 
prosthetic clinic at the VA Pittsburgh 
Healthcare System for the period from 
April 2004 through April 2006, including 
any prescription or order for urinary 
pads.  

2.  In particular, the examiner should 
indicate whether there is objective 
evidence that the veteran has urine 
leakage, post- surgical urinary 
diversion, urinary incontinence, or 
stress incontinence which requires the 
use of an appliance or the wearing of 
absorbent materials 

3.  The VA Medical Center should obtain a 
medical opinion with respect to the issue 
of whether it is at least as likely as 
not that urinary incontinence resulting 
from the veteran's service-connected 
prostate cancer with sterility status 
post radical prostatectomy causes 
irreparable damage to his outer garments.  

4.  Then, the VA Medical Center should 
readjudicate the issue on appeal based on 
a de novo review of all of the relevant 
evidence.  If the decision remains 
adverse to the veteran, the VA Medical 
Center should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




